IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


WILLIE THOMAS,

      Petitioner,

 v.                                                        Case No. 5D16-4451

STATE OF FLORIDA,

      Respondent.

________________________________/

Opinion filed January 11, 2017

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

Corey Cohen, of Law Office of Corey I.
Cohen, P.A., Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

      Willie Thomas petitions our court for a writ of habeas corpus. The State charged

Thomas with attempted second-degree murder with a firearm, possession of a firearm by

a convicted felon, carrying a concealed firearm, and possession of cocaine. After two

separate hearings, the trial court denied Thomas's requests for bond. Thomas argues the
trial court erred by denying bond because the State never filed a motion for pretrial

detention. We agree and grant the petition.

       Florida Rule of Criminal Procedure 3.131(a) provides, "Unless charged with a

capital offense or an offense punishable by life imprisonment and the proof of guilt is

evident or the presumption is great, every person charged with a crime or violation of

municipal or county ordinance shall be entitled to pretrial release on reasonable

conditions." If the State does not move for pretrial detention, or if its motion is facially

insufficient, "the judicial officer shall proceed to determine the conditions of release

pursuant to the provisions of rule 3.131(b)." Fla. R. Crim. P. 3.132(a).

       Here, none of the charged offenses are capital felonies or life felonies. Under these

circumstances, if the State fails to move for pretrial detention, a trial court may not deny

a defendant's motion for bond. See Jenkins v. State, 86 So. 3d 1273, 1274 (Fla. 5th DCA

2012); Kelly v. State, 939 So. 2d 1150, 1151 (Fla. 5th DCA 2006). Accordingly, we grant

Thomas's petition and direct the trial court to conduct a pretrial release hearing pursuant

to rule 3.131 no later than three business days following the issuance of this opinion. We

note that our decision is without prejudice to the State's ability to file a motion for pretrial

detention, if it so chooses. See Fla. R. Crim. P. 3.132(a) ("A motion for pretrial detention

may be filed at any time prior to trial.").



       PETITION GRANTED.


SAWAYA, ORFINGER and WALLIS, JJ., concur.




                                               2